DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18-23 & 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 16, line 5, the phrase “said top side” does not have a proper antecedent basis.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-23 & 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paddock et al., [US 4,404,813] in view of Sung et al., [US 8,960,934] and Park [US 2016/0061511].  Paddock teaches of a household appliance (10), comprising: a body (11); a closing element (14) movably disposed on the body, the closing element having a side surface (side surface – fig. 4) and a top surface (top surface – fig. 4) orthogonal to the side surface; and a sensor unit (viewed as (21) and its associated components {including 36, 60 for example} as illustrated in fig. 4) for measuring at least one of temperature or humidity, the sensor unit disposed at least partially on the closing element (shown).  Paddock teaches applicant’s basic inventive claimed appliance as outlined above, but does not show the sensor unit as being disposed at least partially on the top surface of the closing element and exclusively exposed to the surroundings outside of the appliance through air flow openings at the top surface, along with a recess formed in the top surface as prescribed by applicant.  As to the sensor being disposed partially along the top surface, Sung is cited as an evidence reference for the showing of a household appliance (refrigerator), comprising: a body (10); a closing element (21) movably disposed on the body, the closing element having a side surface (side surface – fig. 2) and a top surface (top surface along (60) – fig. 2) orthogonal to the side surface; and an electronic unit (viewed as (100) and its associated components {including 68 for example} as illustrated in fig. 2) in an analogous art.  The unit being disposed at least partially on the top surface of the closing element.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the sensor unit {i.e., moving the unit upward slightly from its upper portion of the closing element to a location where one side of the unit is along the top surface of the closing element} in view of Sung’s teaching because this alternative location arrangement would enhance the versatility of Paddock’s device by placing the unit along an edge of the closing element; thereby increasing the ease of access for placement or removal of the unit while providing minimal edges or gaps along the front of the closing element in order to promote an aesthetic appeal of the appliance to the end user.  As modified, the unit would be exclusively exposed to the surroundings outside of the appliance through air flow openings (37a) at the top surface {the position being taken that the air flow openings (37a) of Paddock would function in the same manner as applicant’s air flow openings (34) since both openings are situated along a top horizontal surface and above sensors in their respective units}.  As to the top surface of the closing element having a recess and facing the body, Park is cited as an evidence reference for the showing of a household appliance (refrigerator), comprising: a closing element (200) movably disposed on a body (fig. 2), a top surface of the closing element having a recess (234) formed therein facing the body, the recess being open in a depth direction toward the body, and the closing element having a wall section delimiting the recess (note fig. 4 for instance).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a recess along the top surface of the closing element and in the location of the sensor unit in view of Park’s teaching because this arrangement would enhance the versatility of Paddock’s device by having a recess positioned adjacent to the wall section and facing the body, whereby a user would have an additional hand gripping area in order to open the closing element when accessing the recess and pulling from along the top surface.  As modified, the recess would be along the rear side of the wall section (when facing the refrigerator) and opening into a depth direction towards the body, with the unit being disposed in the wall section.  Regarding Claim 18, as modified, the closing element is movable between an open position (opened) and a closed position (closed), and the sensor unit is at least partially exposed to the surroundings outside of the appliance at the top surface of the closing element in the closed position (along the top surface of the closing element when viewed from a top to down perspective).  Regarding Claim 19, as modified, the closing element has an edge section (top edge), and the sensor unit is disposed on the edge section of the closing element.  Regarding Claim 20, as modified, the closing element has a narrow side (viewed as running the width of the closing element), and the sensor unit is disposed on the narrow side of the closing element.  Regarding Claim 21, as modified, the closing element has a frame element (frame casing of (21) or (42)), and the sensor unit is disposed on the frame element of the closing element.  Regarding Claim 22, as modified, the top surface of the closing element has a receiving pocket (note fig. 2 of Paddock along with fig. 2 of Sung for instance) formed therein, the sensor unit having sections (sections can be identified as any segments, components or areas associated with the unit), and at least some of the sections of the sensor unit are disposed in the receiving pocket of the closing element (such as when the sensor is connected – fig. 5).  Regarding Claim 23, as modified, the top surface of the frame element has a receiving pocket (interior cavity within (21) for instance) formed therein, the sensor unit has sections (sections can be identified as any segments, components or areas associated with the unit), and at least some of the sections of the sensor unit are disposed in the receiving pocket of the frame element (such as when the sensor is connected – fig. 5).  Regarding Claim 25, as modified, the closing element has a narrow side (viewed as the width side), the narrow side has a recess (opening into interior cavity for instance) formed therein facing the body, the narrow side has a wall section (40) delimiting the recess, and the sensor unit is disposed in the wall section.  Regarding Claim 26, as modified, the sensor unit includes a sensor (60) and a cover element (36), the closing element has a receiving space (interior cavity within (21) for instance) for the sensor, the receiving space has sections (sections can be identified as any segments, components or areas associated with the unit), and the cover element delimits at least some of the sections of the receiving space.  Regarding Claim 27, as modified, the household appliance further comprises a sensor carrier (40) connected to the cover element via interconnecting components, the sensor being disposed on the sensor carrier.  Regarding Claim 28, as modified, the household appliance further comprises two wall elements (38, and vertical wall of (36)) disposed at an incline relative to one another, the receiving space being in communication with the surrounding environment through the at least one air flow opening and at least one other air flow opening (38a) formed in the two wall elements.  Regarding Claim 29, as modified, the receiving space has a deepest position and another air flow opening (different (38a)) disposed at the deepest position of the receiving space.  Regarding Claim 30, as modified, the receiving space has a bottom (bottom), and the deepest position is disposed in a region of the bottom of the receiving space.  Regarding Claim 31, as modified, the household appliance further comprises air-conducting walls (49, 54) provided in the receiving space.  Regarding Claim 32, as modified, the household appliance further comprises dividing walls (49, 54) provided in the receiving space and separating off a line feed space (fig. 3).  Regarding Claim 33, as modified, the closing element is a door.  Regarding Claim 34, as modified, the household appliance is a household refrigeration appliance.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing a refrigerator door having a unit inserted within the top surface of the door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
August 17, 2022

/James O Hansen/Primary Examiner, Art Unit 3637